DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the amendment filed 5/19/2022 has overcome the prior art of record.  The prior art of record fails to teach or fairly suggest A display apparatus comprising: a display panel in which a plurality of pixels are arranged in mxn; and K shift register units configured to sequentially output pulse signals having a width adjusted to adjust brightness of the display panel to m horizontal pixel lines, wherein each of the shift register units includes: m main flip-flops; m-1 sub-flip-flops connected between the m main flip-flops; a pulse signal input terminal to which one of the pulse signals, having the width adjusted according to the adjustment of the brightness of the display panel, is input; a clock input terminal to which clock signals, input to clock terminals of the m main flip-flops and the m-1 sub-flip-flops, are input; a duty ratio signal input terminal to which a pulse signal, having a duty ratio adjusted according to a pulse width of the signal input to the pulse signal input terminal, is input;  m AND gates each having two input terminals connected to an output terminal of each main flip-flop and the duty ratio signal input terminal and an output terminal connected to the horizontal pixel line; and wherein the m-1 sub-flip-flops are not connected to the m AND gates as called for in claim 1.  Therefore, claims 1 and 3-12 are presently allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN THIEU LAM whose telephone number is (571)272-1744. The examiner can normally be reached Monday-Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T LAM/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        5/24/2022